      Case 3:20-cv-00667 Document 1 Filed 10/08/20 Page 1 of 11 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

JOHN TINNEL
          Plaintiff,

vs.                                                           Civil Action No.: 3:20-cv-00667

FORD MOTOR CREDIT COMPANY, LLC
         Defendant.

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                            Introduction

       In 1991, Congress enacted the Telephone Consumer Protection Act (TCPA), 47 U.S.C.

§227 to protect consumers from debt collectors and telemarketers.            In doing so, Congress

recognized that “the evidence presented to the Congress indicates that automated or prerecorded

calls are a nuisance and an invasion of privacy, regardless of the type of call . . .” 47 U.S.C. §227,

Congressional Statement of Findings No. 13. Specifically, in enacting the TCPA, Congress

outlawed unsolicited automated or pre-recorded telephone calls finding:

       Evidence compiled by the Congress indicates that residential telephone subscribers
       consider automated or prerecorded telephone calls, regardless of the content or the
       initiator of the message, to be a nuisance and an invasion of privacy.
       Banning such automated or prerecorded telephone calls to the home, except when
       the receiving party consents to receiving the call or when such calls are necessary
       in an emergency situation affecting the health and safety of the consumer, is the
       only effective means of protecting telephone consumers from this nuisance and
       privacy invasion.
47 U.S.C. § 227, Congressional Statement of Findings No. 10 and No. 12. Moreover, the West

Virginia Legislature found that additional protections were needed and passed the West Virginia

Consumer Credit and Protection Act (herein “WVCCPA”), which is a hybrid of the Uniform Credit

Code and the National Consumer Act, to further protect West Virginians from consumer abuses.
      Case 3:20-cv-00667 Document 1 Filed 10/08/20 Page 2 of 11 PageID #: 2




This consumer action concerns the Defendant’s disregard for those protections, provided by the

TCPA and the WVCCPA, in its attempts to collect a debt from Plaintiff.

                                            The Parties

1.      The Plaintiff, John Tinnel, hereinafter “Plaintiff” or “Mr. Tinnel,” is a resident of Putnam

County, West Virginia, and resides in the Southern District of West Virginia.

2.      The Plaintiff is a person who falls under the protection of Article 2 of the WVCCPA and

are entitled to the remedies set forth in Article 5 of the WVCCPA.

3.      The Defendant, Ford Motor Credit Company, LLC, hereinafter “Ford” or “Defendant,” is

a corporation having its principal offices in a state other than West Virginia and which does

business in West Virginia.

4.      The Defendant is a debt collector as defined by West Virginia Code § 46A-2-122(d)

engaging directly or indirectly in debt collection, as defined by West Virginia Code § 46A-2-

122(c), within the State of West Virginia, including Putnam County, West Virginia.

                                            Jurisdiction

5.      This Court has Jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

                                         Factual Allegations

6.      The Plaintiff has a telephone number that is assigned to a cellular telephone service.

7.      After the Plaintiff became in arrears upon the alleged indebtedness to the Defendant, Ford,

the Defendant began to engage in collection of such indebtedness through the use of telephone

calls placed to the Plaintiff, by written communications, and did otherwise communicate with the

Plaintiff to collect the alleged debt.


                                                 2
      Case 3:20-cv-00667 Document 1 Filed 10/08/20 Page 3 of 11 PageID #: 3




8.     Upon information and belief, the Defendant placed multiple calls to the Plaintiff’s cellular

phone using an “automatic telephone dialing systems” (herein “ATDS”), and those calls were not

regarding an emergency or about a debt owed to the United States, in violation of 47 U.S.C §

227(b)(1)(A).

9.     All calls placed by the Defendant were to the Plaintiff’s cellular telephone.

10.    The Plaintiff asked the Defendant to stop calling his cellular telephone, thereby revoking

any consent to call that the Defendant may have had.

11.    The Plaintiff used reasonable means in revoking the Defendant’s consent to call his cellular

telephone when he verbally requested that the Defendant stop calling him during a phone call with

the Defendant.

12.    However, the Defendant continued to cause telephone calls to be placed to the Plaintiff’s

cellular telephone.

13.    Upon information and belief, the Defendant maintains records of each call placed to the

Plaintiff by date, time called, duration of call, the identity of any of the Defendant’s employees

involved in the call, and the notes or codes placed upon such record by the Defendant’s

employee(s).

14.    Such records will reflect that the Defendant placed telephone calls to the Plaintiff’s cellular

telephone number after the Plaintiff revoked the Defendant’s consent to place calls to that phone.

15.    The Defendant’s multiple calls caused the Plaintiff’s telephone to ring repeatedly or

continuously with the intent to annoy, abuse, or harass the Plaintiff.




                                                 3
      Case 3:20-cv-00667 Document 1 Filed 10/08/20 Page 4 of 11 PageID #: 4




16.    Upon information and belief, at no time did the Plaintiff provide prior express permission

for anyone to call his cellular telephone number using an ATDS.

17.    As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the Defendant’s

unwanted calls and lost the ability to make calls during the time that his phone line was tied up by

the Defendant’s calls.

                                             COUNT I

                VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

18.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

19.    Upon information and belief, the Defendant used an automatic telephone dialing system

(ATDS) as defined by 47 U.S.C. § 227 (a)(1), when it placed each and every call to the Plaintiff’s

phone number, assigned to a cellular telephone, within the last four years.

20.    Upon information and belief, the Defendant initiated calls to the Plaintiff’s telephone using

an ATDS, or artificial, and/or prerecorded voices without the express consent of the Plaintiff, in

violation of 47 U.S.C. § 227 (b)(1)(A)(iii) of the TCPA.

21.    The Plaintiff revoked, by a reasonable means, any authorization the Defendant had to call

the Plaintiff’s cellular telephone number.

22.    Upon information and belief, the Defendant placed the calls to the Plaintiff willfully and

knowingly, and the Defendant’s actions, in placing the calls to the Plaintiff, were not accidental.

23.    Pursuant to 47 U.S.C § 227 (b)(3)(B), the Plaintiff should receive $500.00 in damages for

each such violation of the TCPA and $1,500 for each willful violation.




                                                 4
      Case 3:20-cv-00667 Document 1 Filed 10/08/20 Page 5 of 11 PageID #: 5




24.    As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the Defendant’s

unwanted calls, lost the ability to make calls during the time that his phone line was tied up by the

Defendant’s calls, and has been annoyed, inconvenienced, harassed, bothered, upset, angered,

harangued and otherwise caused indignation and distress.

                                            COUNT II

       VIOLATIONS OF THE WEST VIRGINIA CONSUMER CREDIT AND PROTECTION ACT

25.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

26.    The Defendant has engaged in repeated violations of Article 2 of the West Virginia

Consumer Credit and Protection Act, including but not limited to:

       a. engaging in unreasonable or oppressive or abusive conduct towards the Plaintiff in

           connection with the attempt to collect a debt by placing telephone calls to the Plaintiff

           after the Plaintiff requested the Defendant stop calling the Plaintiff, in violation of West

           Virginia Code § 46A-2-125;

       b. causing the Plaintiff’s phone to ring or engaging persons, including the Plaintiff, in

           telephone conversations repeatedly or continuously or at unusual times or at times

           known to be inconvenient, with the intent to annoy, abuse or oppress the Plaintiff after

           the Plaintiff requested that the Defendant stop calling him, in violation of West Virginia

           Code § 46A-2-125(d);

       c. engaging in unfair and/or unconscionable means in causing the Plaintiff’s phone to ring

           repeatedly or continuously or at unusual times or at times known to be inconvenient,

           with the intent to annoy, abuse or oppress the Plaintiff after the Plaintiff requested that

           the Defendant stop calling him, in violation of West Virginia Code § 46A-2-128;




                                                  5
      Case 3:20-cv-00667 Document 1 Filed 10/08/20 Page 6 of 11 PageID #: 6




27.    As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the Defendant’s

unwanted calls, lost the ability to make calls during the time that his phone line was tied up by the

Defendant’s calls, and has been annoyed, inconvenienced, harassed, bothered, upset, angered,

harangued and otherwise caused indignation and distress.

                                            COUNT III

           VIOLATION OF THE WEST VIRGINIA COMPUTER CRIMES AND ABUSE ACT

28.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

29.    The Plaintiff is a “person” as defined by West Virginia Code § 61-3C-3(n), as the Plaintiff

is “natural person.”

30.    The Defendant, Ford Motor Credit Company, LLC, is a “person” as defined by West

Virginia Code § 61-3C-3(n), as the Defendant is a “limited partnership, trust association or

corporation.”

31.    The Defendant, with the intent to harass, used an “electronic communication device,” as

defined by West Virginia Code § 61-3C-14a(b)(1), to make contact with the Plaintiff after being

requested by the Plaintiff to desist from contacting him, in violation of West Virginia Code § 61-

3C-14a(a)(2).

32.    The Plaintiff was injured as a result of the violations of the West Virginia Computer Crimes

and Abuse Act as set forth above.

33.    The Plaintiff seeks compensatory damages for injuries provided by West Virginia Code §

61-3C-16(a)(1) and punitive damages pursuant to West Virginia Code § 61-3C-16(a)(2).

34.    As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the Defendant’s

unwanted calls, lost the ability to make calls during the time that his phone line was tied up by the


                                                 6
      Case 3:20-cv-00667 Document 1 Filed 10/08/20 Page 7 of 11 PageID #: 7




Defendant’s calls, and has been annoyed, inconvenienced, harassed, bothered, upset, angered,

harangued and otherwise caused indignation and distress.

                                            COUNT IV

                      VIOLATION OF TELEPHONE HARASSMENT STATUTE

35.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

36.    The Defendant placed or caused to be placed telephone calls to the Plaintiff, causing the

Plaintiff’s telephone to ring repeatedly and continuously with the intent to annoy and harass the

Plaintiff, in violation of West Virginia Code § 61-8-16(a)(3).

37.    The Plaintiff was injured by the Defendant’s violation of West Virginia Code § 61-8-

16(a)(3).

38.    As the Plaintiff was injured by the Defendant’s violation of West Virginia Code § 61-8-

16(a)(3), the Plaintiff has a civil cause of action for damages the Plaintiff sustained by reason of

said statutory violation, pursuant to West Virginia Code §55-7-9.

39.    As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the Defendant’s

unwanted calls, lost the ability to make calls during the time that his phone line was tied up by the

Defendant’s calls, and has been annoyed, inconvenienced, harassed, bothered, upset, angered,

harangued and otherwise caused indignation and distress.

                                            COUNT V

                                   COMMON LAW NEGLIGENCE

40.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.




                                                 7
      Case 3:20-cv-00667 Document 1 Filed 10/08/20 Page 8 of 11 PageID #: 8




41.    The Defendant negligently failed to train, supervise, monitor or otherwise control its

employees to ensure that its employees did not violate the TCPA and the WVCCPA as alleged in

Counts I and II.

42.    The Defendant failed to properly train its employees and staff to avoid violations of state

and federal debt collection laws.

43.    The Defendant does not have appropriate policies and procedures in place for compliance

with state and federal debt collection laws.

44.    The Plaintiff’s damages are a proximate cause of the Defendant’s conduct as outlined in

this Complaint.

45.    As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the Defendant’s

unwanted calls, lost the ability to make calls during the time that his phone line was tied up by the

Defendant’s calls, and has been annoyed, inconvenienced, harassed, bothered, upset, angered,

harangued and otherwise caused indignation and distress.

                                            COUNT VI

                      INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

46.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

47.    The following conduct of the Defendant was atrocious, intolerable and extreme so as to

exceed the bounds of decency:

       a.      The Defendant placed telephone calls to the Plaintiff after the Defendant knew that

               the Plaintiff had revoked its authorization to call them, in gross violation of the

               TCPA and the WVCCPA;




                                                 8
      Case 3:20-cv-00667 Document 1 Filed 10/08/20 Page 9 of 11 PageID #: 9




       b.      The Defendant has adopted policies and procedures without regard to state and

               federal law, which violate state and federal law, and are designed to, or have the

               effect of, inflicting emotional distress upon consumers to coerce the consumer to

               pay money to the Defendant;

       c.      Insofar as the Defendant’s violations of the WVCCPA are deemed to be willful,

               pursuant to West Virginia Code § 46A-5-103(4) such conduct is, as a matter of law,

               criminal conduct punishable by fine and/or imprisonment;

       d.      Insofar as the Defendant’s conduct caused a phone to ring with the intent to harass,

               such conduct is criminal conduct pursuant to West Virginia Code § 61-8-16(a)(3)

               and punishable by fine and/or imprisonment;

       e.      Insofar as the Defendant’s conduct constituted knowingly allowing a phone under

               the Defendant’s control to be used to harass any person, such conduct is criminal

               conduct proscribed by West Virginia Code § 61-8-16(b) and is punishable by fine

               and/or imprisonment.

48.    As a result of the Defendant’s actions, the Plaintiff has suffered emotional distress.

49.    As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the Defendant’s

unwanted calls, lost the ability to make calls during the time that his phone line was tied up by the

Defendant’s calls, and has been annoyed, inconvenienced, harassed, bothered, upset, angered,

harangued and otherwise caused indignation and distress.


                                           COUNT VII

                              COMMON LAW INVASION OF PRIVACY

50.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.


                                                 9
      Case 3:20-cv-00667 Document 1 Filed 10/08/20 Page 10 of 11 PageID #: 10




51.      The Plaintiff had, and has, an expectation of privacy to be free from harassing and annoying

telephone calls within the confines of the Plaintiff’s home.

52.      The acts of the Defendant, in placing telephone calls to the Plaintiff’s cellular phone,

invaded, damaged, and harmed the Plaintiff’s right of privacy.

53.      As a result of the Defendant’s actions, the Plaintiff suffered emotional distress.

54.      As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the Defendant’s

unwanted calls, lost the ability to make calls during the time that his phone line was tied up by the

Defendant’s calls, and has been annoyed, inconvenienced, harassed, bothered, upset, angered,

harangued and otherwise caused indignation and distress.

                                          Demand for Relief

The Plaintiff demands from the Defendant:

      a. An award of statutory damages in the amount of $500.00 for each violation of the TCPA,

         as authorized by 47 U.S.C. § 227 (b)(3)(B), and $1,500 for each willful violation of the

         TCPA, as authorized by 47 U.S.C. § 227 (b)(3)(C);

      b. Actual damages for the violations of the WVCCPA, as authorized by West Virginia Code

         § 46A-5-101(1), for all such violations that occurred up to the date and time of the filing

         of this Complaint;

      c. Statutory damages in the maximum amount authorized by West Virginia Code § 46A-5-

         101(1), as adjusted for inflation pursuant to West Virginia Code § 46A-5-106, for all such

         violations that occurred up to the date and time of the filing of this Complaint;

      d. The Plaintiff’s cost of litigation, including attorney fees, court costs and fees, pursuant to




                                                   10
      Case 3:20-cv-00667 Document 1 Filed 10/08/20 Page 11 of 11 PageID #: 11




        West Virginia Code § 46A-5-104;

  e. General damages for the Defendant’s negligence, as alleged in Count V;

  f. General damages and punitive damages for the Defendant’s conduct, as alleged in Count

        VI and VII; and

  g. Such other relief as the Court shall deem just and proper under the attendant circumstances.

       THE PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE



                                                           JOHN TINNEL
                                                           BY COUNSEL



BY:     /s/ Megan A. Patrick
        Benjamin M. Sheridan (WVSB #11296)
        Megan A. Patrick (WVSB #12592)
        Klein & Sheridan, LC
        3566 Teays Valley Road
        Hurricane, WV 25526
        T: (304) 562-7111
        F: (304) 562-7115
        E: mpatrick@kswvlaw.com
        Counsel for Plaintiff




                                              11
